Citation Nr: 0101118	
Decision Date: 01/16/01    Archive Date: 01/24/01

DOCKET NO.  99-06 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
hypertension, on appeal from the initial grant of service 
connection.  


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Grace Jivens-McRae, Counsel


REMAND

The veteran served on active duty from September 1986 to 
February 1991.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 1999 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO), in Jackson, 
Mississippi, which granted service connection for 
hypertension at a 10 percent evaluation.  

In March 2000, the veteran testified at a hearing at the RO 
before the undersigned, who is the Board member making this 
decision and who was designated by the Chairman to conduct 
that hearing pursuant to 38 U.S.C.A. § 7107(c) (West Supp. 
2000).  

This case was remanded by the Board in June 2000, for further 
development.  However, this case is not ready for appellate 
review.  

In the June 2000 remand, the Board indicated, in pertinent 
part, that the veteran's claim was initiated in 
September 1998, therefore, his claim was to be evaluated 
under VA regulations pertaining to the schedule of rating for 
the cardiovascular system that had been changed, effective 
January 1998.  The change in diagnostic criteria, 
specifically Diagnostic Code 7101, required under Note 1 that 
hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  Although the veteran testified at his 
hearing that he had a three-day blood pressure evaluation at 
a VA facility in February 2000, those records were not 
associated with the claims folder.  These records were 
requested on remand, and the veteran's VA treatment records 
were associated with the claims file.  These records do not 
contain a three-day blood pressure check in February 2000.  
There is an affidavit of custodian of hospital records dated 
in July 2000 to the effect that the records provided are the 
records of the veteran's treatment from December 1998 to the 
date of the affidavit.  It appears that the hospital does not 
now have a record of the February 2000 three-day blood 
pressure check and that sufficient efforts were taken by the 
RO to obtain the evidence.

The veteran was to be scheduled for an additional VA three-
day evaluation for hypertension to assess the current 
severity and stability of his hypertension.  However, the 
veteran was evaluated by VA on only one occasion for his 
hypertension in July 2000.  At that examination, the veteran 
submitted 2 blood pressure readings from another facility.  
However, the blood pressure readings were to be taken two or 
more times on at least three different days.  This was not 
done.  

The United States Court of Appeals for Veterans Claims 
(Court) held in Stegall v. West, 11 Vet. App. 268 (1998), 
that a remand by the Court or the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand orders.  It was also held that when the remand orders 
are not complied with, the Board errs in failing to ensure 
compliance.  Therefore, the June 2000 remand order, which 
required a VA examination with blood pressure readings 
performed two or more times over at least three different 
days, must be complied with.  

In view of the foregoing, this case is REMANDED to the RO for 
the following action:

1.  All VA treatment records for 
hypertension since July 2000, should be 
obtained and associated with the claims 
folder. 

2.  The veteran should be afforded an 
appropriate VA examination for a three-
day evaluation for hypertension to assess 
the current severity and stability of his 
hypertension.  Blood pressure readings 
two or more times on at least three 
different days must be done. 

3.  After completing the development, the 
RO must review the claims folder to 
ensure that it includes all evidence 
requested, and if it is not associated 
with the claims folder, it should be 
obtained or a record of the attempts to 
obtain it should be noted.  

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  

5.  The RO should adjudicate the claim 
for entitlement to an evaluation in 
excess of 10 percent on appeal from the 
initial grant.  If any benefit sought on 
appeal remains denied, the veteran should 
be provided a supplemental statement of 
the case (SSOC) and afforded the 
appropriate period of time in which to 
respond. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




